IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-30,830-10


EX PARTE WILLIAM EARL DURHAM, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 10-09383-A IN THE 252ND DISTRICT COURT

FROM JEFFERSON COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to of burglary of a
habitation, and originally received deferred adjudication community supervision.  His guilt was later
adjudicated, and he was sentenced to twenty years' imprisonment.  The Ninth Court of Appeals
affirmed his conviction.  Durham v. State, No. 09-11-00475-CR (Tex. App. - Beaumont, May 16,
2012).
	On November 6, 2012, the trial court made findings of fact and conclusions of law,
recommending that Applicant's application be dismissed for non-compliance with Rule 73 of the
Texas Rules of Appellate Procedure.  The trial court also made findings of fact and conclusions of
law addressing the merits of Applicant's claim, and made an alternate recommendation that the
application be denied.  
	This Court has reviewed the record with respect to the allegations made by Applicant.  We
adopt the trial court's findings of fact and conclusions of law, except for findings and conclusions
#1, #2, #18, and #22.  Based upon the trial court's findings and conclusions and our own review, we
deny relief.
Filed: January 30, 2013
Do not publish